DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment and response filed 02/26/2021 from which Claims 16-34 are pending, where claims 16, 20 and 22 are amended.  Claim 34 is withdrawn and Claims 1-15 are canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 02/26/2021.  
Claim Rejections - 35 USC § 112
Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 16-33, Claim 16 recites “. . . coated with a layer A of organic-inorganic nature of a material obtained by vacuum deposition of at least one metal oxide B and of at least one organic compound A1, said layer A having a refractive index of less than or equal to 1.45, wherein said vacuum deposition of at least one metal oxide B has been performed by glancing-angle deposition using an electron gun.”  This 
Claim 20 recites “. . . wherein the metal oxide B that is vacuum deposited has a refractive index of less than or equal to 1.53.”  However Claim 16 from which Claim 20 depends has at least one maid surface coated with a layer A of organic-inorganic nature of a material obtained by vacuum deposition of at least one metal oxide B and of at least one organic compound A1, said layer A having a refractive index of less than or equal to 1.45, wherein said vacuum deposition of at least one metal oxide B has been performed by glancing-angle deposition using an electron gun  The recitation of Claim 20 is unclear and indefinite because the term “the metal oxide B that is vacuum deposited’ lacks antecedent basis with the at least one metal oxide B of claim 16 which is vacuum deposited performed by glancing-angle deposition using an electron gun.   
Claim 22 recites “. . . wherein vacuum deposition of at least one metal oxide B produces a stream of vapors of said metal oxide, and the glancing-angle deposition is performed at an angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide of greater than or equal to 60°.”  This terminology 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18, 21-24, 26-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,919,134 Mitsuishi et al (hereinafter “Mitsuishi”) evidenced by U.S. 4,364,995 Crawford et al (hereinafter “Crawford”), for Claims 22-24, in view of U.S. 2013/0209780, Poxson et al. (hereinafter “Poxson”) evidenced by CAS Registry Number: 2530-85-0, Scifinder, American Chemical Society (“ACS”) 2020, hereinafter “RN 2530-85-0” or CAS Registry Number: 4420-74-0, Scifinder, ACS 2020, hereinafter “RN 4420-74-0” or CAS Registry Number: 3068-76-6, Scifinder, ACS 2020, hereinafter “RN 3068-76-6” and further in view of JP 2007-270336.     
For JP 2007-270336, Oba, the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Oba”.   
Regarding Claims 16-18, 21-24, 26-28 and 32, Mitsuishi discloses in the entire document particularly at column 2, lines 20-25; column 3, line 11 to Col. 4, line 46; Col. 5 line 48 to Col. 6, line 49; column 7, line 22 to col. 9, line 29; Col. 11 line 36; and claims 1-7 an article like an optical element such as a plastic lens substrate (See examples 1-20) {reading on optical lens for Claim 28} comprising a substrate like a plastic substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 {reading on metal oxide B is silicon oxide for Claim 21} or at least one inorganic oxide selected from Nb2 O5, Ta2 O5, TiO2, ZrO2 and Y2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor, said layer having a refractive index from 1.450 to 1.485, {reading on 1.45 of the pending claims}.  The organic substance in the hybrid layer is a modified silicone oil.  A suitable modified silicone oil has a number-average molecular weight of from 250 to 6,000 and has a structure of any of the following general formulae (a) to (d) as:  (a) modified silicone oil having an organic group introduced into the side chains of polysiloxane; (b) modified silicone oil having an organic group introduced into both ends of polysiloxane; (c) modified silicone oil having an organic group introduced into one end of polysiloxane; (d) modified silicone oil having an organic group introduced into the side chains and both ends of polysiloxane.  Depending on the type of the organic group introduced thereinto, the modified silicone oil is grouped into a reactive silicone oil and a non-reactive silicone oil, where the organic groups include 1-10 or 2 or more for reactive and 1-6 for non-reactive silicone oil {reading on organosilicon compound for Claim 17}.  The antireflection film Claim 26}.  Crawford evidences at Col. 3, lines 29-39 that a substrate which is to be coated continuously moves along the length of the chamber from an inlet area of the vapor deposition chamber to an outlet area. Metal vapor is deposited over a substantial length of the chamber, and the proportion of metal oxide or sulfide being codeposited with the metal at any point along the length of the chamber (or deposited as 100% oxide or sulfide) depends upon the amount of reactive gas or vapor which has entered that portion of the metal vapor stream which is being deposited at that point along the length of the chamber.  Crawford evidences for Claims 22-24
For Claim 18 Mitsuishi discloses at Col. 3, line 28 to Col. 4 line 51 the modified silicone oil (b) modified at both ends with the formula:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where m and n each independently indicate an integer of 0 or more and the organic groups can be an amino group, (2) an epoxy group, (3) a carboxyl group, (4) a hydroxyl group-containing hydrocarbon group having 1 to 15 carbon atoms, (5) a methacrylic group, (6) a mercapto group, (7) a phenol group, (8) a C1-15 alkoxy group, (9) a hydrocarbon group having 1 to 15 carbon atoms carrying one or more of the substituents listed above, and (10) an organic group containing a combination of two or more of the above groups (preferably a combination of amino group and alkoxy group, combination of epoxy group and polyether group, or combination of amino group and polyether group).  Given n=0 and the organic group at each end of reactive hydroxyl or alkoxy formula (b) reads on Claim 18 with R’1 to R’4 of methyl as the alkyl.  
To any extent that Mitsuishi does not expressly disclose the deposition of the metal oxide by glancing-angle deposition Poxson is cited.  
Poxson like Mitsuishi is directed an a nanoporous SiO2 coating with an organic component, particle or adhesion promoter, on a flexible polymer substrate as a composite polymer-nanoporous film organic of an optic film or lens as disclosed in the abstract and at ¶s 0008-0010, 0013-0021, 0040, 0048, 0056. Figs. 2, 4.  The composited polymer-nanoporous film comprised of a nanoporous  the nanoporous coating is a tunable refractive index film or the composite polymer-nanoporous film has a plurality of uniformly or randomly distributed nanopores.  From ¶s 0017-0018 the depositing step includes oblique-angle electron beam deposition of the nanoporous coating on the substrate, where oblique-angle electron beam deposition determines the porosity of the coating, and if the deposition angle is about 45 degrees, the porosity of the nanoparticle coating is from about 2% to about 25%.  If the deposition angle is about 85 degrees, the porosity of the nanoporous coating is from about 60% to about 90% {along with angle Θ supra of Figs 1 a-c reads on Claims 22-24}.  From Fig. 1 a-c and ¶s 0024 and 0076, a schematic example of the nanoporous films and their deposition shows in FIG. l(a) nanoporous films are deposited by oblique-angle electron beam deposition.  Porosity of deposited film was controlled by vapor flux incident angle Θ.  FIG. l(b) shows initial deposition of randomly distributed islands of height variation. FIG. l(c) shows islands of height variation create shadowed regions that give rise to nano-columnar growth in the approximate direction of the incident vapor flux {reading on Claim 32}.  Also Fig. 2 and ¶s 0025, 0078 and 0080 shows nanoporous SiO2 slanted or inclined non-columnar structures deposited on silicon substrate by oblique-angle electron beam deposition {also reading on Claim 32}.  From ¶s 0027, 0094-0095 and Fig. 4 porosity and refractive index are plotted as function of deposition angle of nanoporous (a) SiO2 and (b) TiO2 films deposited by oblique-angle electron Claim 27}. As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Such results indicate that other forms of nanostructured films will exhibit similar excellent structural control on polymer surfaces.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by 
To any extent that Mitsuishi in view of Poxson disclosing ion assist and ion gun pretreatment of the hard coat layer A does not disclose vacuum deposition performed by glancing-angle deposition using an electron gun, Oba is cited.     
Oba is directed as is Mitsuishi as modified to an article like a resin substrate coated with optical thin films as disclosed in the abstract, Figs. 1-2 and at ¶ 0018-0019 and 0042.  The abstract and drawing discloses depositing optical thin films having high adhesion and denseness on a resin substrate, where a film depositing substrate 23 is arranged at a substrate dome 22.  A vapor deposition material 34 composed of SiO is irradiated with an electron beam from an electron −4 Pa by an exhaust system (not shown).  The substrate dome 22 is rotated by the substrate dome rotation mechanism 24. Further, the film formation substrate 23 is heated using a substrate heating heater 33 as necessary.  Subsequently, a gas such as Ar or O2 is introduced into the vacuum chamber 30 from the gas inlet 31. The gas flow rate is stabilized, for example, the pressure in the vacuum chamber 30 is maintained in a vacuum state of about 10-2 Pa.  Further, an electron beam is irradiated from the electron gun 36 onto the SiO vapor deposition material 34 in the crucible 35 to raise the temperature of the vapor deposition material 34 to the evaporation temperature.  
Applicants are reminded for terms “obtained by vacuum deposition" and “wherein said vacuum deposition of at least one metal oxide B has been deposited performed by glancing-angle deposition using an electron” in Claim 16 and “vacuum deposition of at least one metal oxide B produces a stream of vapors of said metal oxide, and the glancing-angle deposition is performed at an angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide of greater than or equal to 60°” in Claim 22 and “  of claim 22, wherein the angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide is greater than or equal to 65°” in Claim 23 and “wherein the angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide is greater than or equal to 70°” in Claim 24 that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of .
Claims 19-20, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi in view of Poxson evidenced by RN 2530-85-0 or RN 4420-74-0 or RN 3068-76-6 further in view of Oba and further in view of U.S. 2014/0354945 Martinu et al (hereinafter “Martinu”).   
Regarding Claims 19-20, 25 and 29, Mitsuishi in view of Poxson further in view of Oba is applied as to Claim 16, however Mitsuishi as modified does not expressly disclose a compound A1 as specific types of organosilanes.  
Martinu directed as is Mitsuishi to an optical article with an antireflective film or coating with an organosilicone oil as disclosed in the abstract and at ¶s 0001 and 0071-0082.  From the abstract and ¶ 0001 an article, preferably an optical article like an ophthalmic lens {reading on Claim 29} possessing an Claim 25}, preferably an antireflection coating, with optical properties of which are stable over time, and which furthermore possesses improved thermomechanical properties, and to a process for producing such an article comprising a substrate having at least one main surface coated with a multilayer interference coating, said coating containing a layer A having a refractive index less than or equal to 1.55 {reading on Claim 25}.  From ¶s 0060-0061 preferably, each of the layers of the interference coating is deposited by vacuum evaporation, where for the layers A and B of the interference coating, the layer B can be optional.  The article is characterized in that: layer A forms either the outer interference coating layer or an intermediate layer that is in direct contact with the outer interference coating layer, said outer interference coating layer being a layer B having a refractive index less than or equal to 1.55; layer A is obtained by ion beam deposition of activated species from at least one compound C in gaseous form and containing in its structure at least one silicon atom, at least one carbon atom, at least one hydrogen atom and, optionally, at least one nitrogen atom and/or at least one oxygen atom, layer A being deposited in the presence of nitrogen and/or oxygen when compound A does not contain nitrogen and/or oxygen; and layer A is not formed from inorganic precursor compounds.  The technique involves a bombardment, by means of an ion beam, of the layer A being formed, which beam is preferably emitted by an ion gun.  The layer B having a refractive index lower than or equal to 1.55, and said layer A was obtained by deposition, under an ion beam, of activated species issued from at least one compound C in gaseous form, pending Claim 19}.  The precursor compound of the layer A preferably contains at least one silicon atom bearing at least one preferably C1-C4 alkyl group and more preferably two identical or different preferably C1-C4 alkyl groups, for example a methyl group.  From ¶ 0090 the layer B more and ideally is 100 wt % silica thereby consisting of a silica-based layer.  It is preferably deposited by vacuum evaporation.  Given layer B has a refractive index of ≤ 1.55 as an interference coating and can be 100% silica i.e. silicon dioxide, then silicon dioxide has a refractive index ≤ 1.55.  such range overlaps that of the metal oxide or silicon dioxide of metal oxide B of pending claim 20.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.    
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have .  
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi in view of Poxson evidenced by RN 2530-85-0 or RN 4420-74-0 or RN 3068-76-6 further in view of Oba and further in view of WO 2015/166144, Scherer et al.  For WO2015/166144 the U.S. national phase English patent application was published as U.S. 2014/0354945 which will be referenced for disclosures throughout this Office Action and referred to as “Zabeida”.   
Regarding Claims 30-31 Mitsuishi in view of Poxson further in view of Oba is applied as to Claim 16, however Mitsuishi as modified does not expressly disclose a hardness to modulus of elasticity ratio.   
Zabeida directed as is Mitsuishi to an optical article like a lens, possessing a layer of titano-organic nature with at least one organosilicon compound B or organo-silicate compound B as disclosed at ¶s 0001, 0015, 0072, 0074-0075, 0078, 0105. 0113 and 0121 and the abstract.  The article comprises a substrate having at least one major surface coated with a layer A of a material obtained by ion beam assisted vacuum deposition of at least one titanium oxide and of at least one organosilicate or organosilicon compound B, said material having a refractive index at 550 nm higher than or equal to 1.8, an extinction coefficient k at 550 nm lower than or equal to 0.02, and an H:E ratio higher than or equal to 0.046, where H and E designate the hardness of the material and the elastic coefficient of the material, respectively.  This ratio overlaps the H:E ratio of pending Claims 30-31 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  The article, preferably an optical article, in particular an ophthalmic lens, possesses a layer of titano-organic nature, combining thermomechanical properties and high refractive index.  From ¶ 0078 compounds of compound B include nonlimiting examples of cyclic and noncyclic organic compounds B: octamethylcyclotetrasiloxane (OMCTS), 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor of a modified silicone oil, said layer having a refractive index from 1.450 useful with a film comprising metal oxide colloid particles and an organosilicon compound, where .  
Response to Arguments
Applicant’s arguments filed 2/26/2021 with respect to the prior rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Those rejections under 35 U.S.C. 112(b) have been withdrawn, however new rejections under 35 U,.S.C. 112(b) are made for the claims as amended.  Also Applicant's arguments with respect to the prior rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicants disagree with the rejection of Claims 16-18, 21-24, 26-28, and 32 under 35 U.S.C. §103 as obvious over Mitsuishi in view of Poxson with evidence references.  Applicants argue that the Poxson reference details two types of deposition methods, deposition of porous nanoparticles in combination with an adhesion promoter, and deposition by evaporation of oxides (e.g., SiO2 and TiO2) to provide porous layers. Applicants contend that a person of skill in the art would recognize that Poxson's embodiments that employ an adhesion promoter are liquid coating compositions, and not compositions that are used in a vacuum or oblique-angle deposition process.  Applicants submit electron beam evaporation is at very high temperatures of up to 3,000º and that Poxson teaches that the adhesion promoters include a group that chemically reacts with groups at the surface of nanoparticles.  Applicants conclude that Poxson does not employ adhesion promoters in an oblique-angle electron beam deposition process because this process does not result in preservation of nanoparticle structures and surfaces.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the organic compound A1 is vapor deposited by glancing-angle deposition) is not recited in the rejected claim(s).  The claims recite that said vacuum deposition of at least one metal oxide B has been deposited performed by glancing-angle deposition using an electron.  Therefore only the metal oxide need be deposited by glancing-angle deposition.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The deposition of metal oxide by glancing-angle deposition is what Poxson teaches while also teaching that a composite film can also have with the metal oxide an organic that is the adhesion promoter.  From the combination of Mitsuishi and Poxson the vapor deposition of the organic material is taught by Mitsuishi and Poxson adds that the metal oxide like silicon oxide can be vapor deposited by oblique or glancing-angle deposition.  Also Poxson shows at ¶ 0073 a composite polymer-nanoporous film system and method of fabrication of tunable refractive index nanoporous films on flexible polymer substrates.  The composite polymers substrate/nanoporous coating, where the nanoporous coating (SiO2) has a 
Applicants also argue that Poxson does not employ adhesion promoters in an oblique-angle electron beam deposition process because this process does not result in preservation of nanoparticle structures and surfaces.  Applicants submit that the embodiments in which Poxson employs an adhesion promoter include a combination of nanoparticle and adhesion promoter in a liquid coating composition.  Applicants note that in the first experiment disclosed in paragraph [0093], Poxson uses oblique-angle deposition to deposit a layer of SiO2 in the absence of an adhesion promoter, and in the same oblique-angle deposition process used in experiment 2 in paragraph [0097], which experiment is also performed in the absence of an adhesion promoter.  Applicants conclude that Poxson teaches that these (purely inorganic material with no organic adhesion promoter included) coatings exhibit excellent adhesion characteristics as from Poxson at paragraph [0104].  Applicants further indicate that Poxson further teaches that the high-energy deposition processes, e.g., oblique-angle electron beam deposition, result in chemical bonding between the nanoporous coating and the polymer surface which provides a mechanism for excellent adhesion as at paragraph [0105]. Applicants further conclude that a person of skill in the art would recognize that Poxson does not employ an adhesion promoter when using an oblique-angle electron beam deposition process, and Poxson' s oblique-angle electron beam deposition process is used to provide layers of purely inorganic material, e.g., material that does not include an organic component.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore Poxson is not limited to disclosure of just its examples and in fact never even use the words “pure” or purely” for inorganic materials.  
.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787